Exhibit (d)(iv) VOID IF NOT RECEIVED BY THE SUBSCRIPTION AGENT BEFORE 5:00 P.M. NEW YORK TIME ON THE EXPIRATION DATE THE GABELLI GLOBAL DEAL FUND SUBSCRIPTION RIGHTS FOR PREFERRED STOCK Dear Stockholder: IN ORDER TO EXERCISE YOUR RIGHTS, YOU MUST COMPLETE THE REVERSE SIDE OF THE TEAR OFF CARD. As the registered owner of the Subscription Certificate below, you are entitled to subscribe for the number of shares of Preferred Stock of The Gabelli Global Deal Fund (the "Fund"), shown above pursuant to the Primary Subscription Right and upon the terms and conditions and at the Subscription Price for each share of Preferred Stock specified in the Prospectus Supplement relating thereto.The Rights represented hereby include the Over-Subscription Privilege for Rights holders, as described in the Prospectus Supplement.Under the Privilege, any number of additional shares may be purchased by a Rights holder if such shares are available, or if Secondary Over-Subscription Shares are issued by the Fund, and the holder’s Primary Subscription Rights have been fully exercised to the extent possible. Registered owners who are participants in The Gabelli Global Deal Fund Automatic Dividend Reinvestment and Voluntary Cash Purchase Plan will receive their primary and oversubscription shares via an uncertificated share credit to their existing accounts. THE SUBSCRIPTION RIGHT IS TRANSFERABLE Payment must be in United States dollars.Only money orders or checks drawn on a bank located in the continental United States and made payable to The Gabelli Global Deal Fund will be accepted.Please reference your rights card control number on your check, money order or notice of guaranteed delivery. VOID IF NOT RECEIVED BY THE SUBSCRIPTION AGENT BEFORE 5:00 P.M. NEW YORK TIME ON THE EXPIRATION DATE Control No. Rights Represented by this Subscription Certificate CUSIP No. 36245G111 Maximum Primary Subscription Shares Available THE GABELLI GLOBAL DEAL FUND SUBSCRIPTION RIGHTS FOR PREFERRED STOCK (Complete appropriate section on reverse side of this form) The registered owner of this Subscription Certificate named below, or assigns, is entitled to the number of Rights shown above to subscribe for the Preferred Stock of The Gabelli Global Deal Fund (the "Fund"), in the ratio of one share of Preferred Stock for each ten Rights, pursuant to the Primary Subscription Right and upon the terms and conditions and at the price for each share of Preferred Stock specified in the Prospectus Supplement relating thereto.The Rights represented hereby include the Over-Subscription Privilege for Record Date Stockholders only, as described in the Prospectus Supplement.Under this Privilege, any number of additional shares may be purchased by a Record Date Stockholder if such shares are available, or if Secondary Over-Subscription Shares are issued by the Fund, and the owner's Primary Subscription Rights have been fully exercised to the extent possible and the pro rata allocation requirements have been satisfied.Any refund in connection with an over-subscription will be delivered as soon as practicable after the Expiration Date and after all allocations have been effected.The Subscription Certificate may be transferred in the same manner and with the same effect as in the case of a negotiable instrument payable to specific persons, by duly completing and signing the assignment on the reverse side hereof.To subscribe pursuant to the Primary Subscription Right, ten Rights and the Subscription Price are required for each share of Preferred Stock.To subscribe for additional Shares pursuant to the Over-Subscription Privilege, the Subscription Price is required for each share of Preferred Stock, subject to the terms of the Over-Subscription Privilege as described in the Prospectus.Payment of $50.00 per share must accompany the Subscription Certificate.See reverse side of forms. To subscribe for your primary shares please complete line "A" on the card below. Example: 99shares 99 rights (99 rights will be AUTOMATICALLY rounded up to 100 rights, the nearest number of rights divisible by ten) 100 rights divided by10 10 primary shares The maximum number of primary subscription shares would be 10. A. 10 x $50.00 $500 (No. ofshares) If you are not subscribing for your full Primary Subscription, check box "E" below and we will attempt to sell any remaining unexercised Rights. To subscribe for any over-subscription shares please complete line "B" below. Please Note:Only Record Date Stockholders who have exercised their Primary Subscription in full may apply for shares pursuant to the Over-Subscription Privilege. Payment of Shares: Full payment for both the primary and over-subscription shares or a notice of guaranteed delivery must accompany this subscription.Please reference your rights card control number on your check, money order or notice of guaranteed delivery. If the aggregate Subscription Price paid by a Record Date Stockholder is insufficient to purchase the number of shares of Preferred Stock that the holder indicates are being subscribed for, or if a Record Date Stockholder does not specify the number of shares of Preferred Stock to be purchased, then the Record Date Stockholder will be deemed to have exercised first, the Primary Subscription Right (if not already fully exercised) and second, the Over-Subscription Privilege to purchase shares of Preferred Stock to the full extent of the payment rendered.If the aggregate Subscription Price paid by a Record Date Stockholder exceeds the amount necessary to purchase the number of shares of Preferred Stock for which the Record Date Stockholder has indicated an intention to subscribe, then the Record Date Stockholder will be deemed to have exercised first, the Primary Subscription Right (if not already fully exercised) and second, the Over-Subscription Privilege to the full extent of the excess payment tendered. Expiration Date February 2, 2009 (unless extended) PLEASE FILL IN ALL APPLICABLE INFORMATION To: [ ] By Mail: P.O. Box 43078 Providence, RI 02940-30278 By Overnight Courier: [ ] By Hand: A. Primary Subscription x$50.00 $ E. Sell any Remaining Rightso (10 Rights 1 share)(No. of Shares) (Purchase Price) B. Over-Subscription Privilege x$50.00 $ (1) F. Sell all of my Rights o (Shares)(Purchase Price) C. Amount of Check Enclosed $ (or amount in notice of guaranteed delivery) (1) The Over-Subscription Privilege can be exercised only by a Record Date Stockholder, as described in the Prospectus, and only if the Rights initially issued to him are exercised to the fullest extent possible. D. IF YOU CURRENTLY PARTICIPATE IN THE FUND'S AUTOMATIC DIVIDEND REINVESTMENT AND CASH PURCHASE PLAN AND WISH TO RECEIVE A CERTIFICATE, CHECK HEREo SECTION 1.TO SUBSCRIBE: I hereby irrevocably subscribe for the face amount of Preferred Stock indicated as the total of A and B hereon upon the terms and conditions specified in the Prospectus relating thereto, receipt of which is acknowledged. I hereby agree that if I fail to pay for the shares of Preferred Stock for which I have subscribed, the Fund may exercise any of the remedies set forth in the Prospectus. TO SELL: If I have checked either the box on line E or on line F, I authorize the sale of Rights by the Subscription Agent according to the procedures described in the Prospectus. SECTION 2. TO TRANSFER RIGHTS (except pursuant to E or F above): For value received, of the Rights represented by the Subscription Certificate are assigned to: (Print Full Name of Assignee) (Print Full Address) Signature(s) of Assignee(s) Signature(s) of Subscriber(s) Address for delivery of Shares if other than that shown on front If permanent change of address, check hereo Please give your telephone number: () Please give your e-mail address: IMPORTANT:The Signature(s) must correspond in every particular, without alteration, with the name(s) as printed on your Subscription Certificate. Your signature must be guaranteed by: a) a commercial bank or trust company or b) a member firm of a domestic stock exchange or c) a savings bank or credit union. Signature (Name of Bank or Firm) Guaranteed By: (Signature of Officer and Title) Exhibit (d)(iv) VOID IF NOT RECEIVED BY THE SUBSCRIPTION AGENT BEFORE 5:00 P.M. EASTERN TIME ON THE EXPIRATION DATE THE GABELLI GLOBAL DEAL FUND SUBSCRIPTION RIGHTS FOR PREFERRED SHARES Dear Shareholder: IN ORDER TO EXERCISE YOUR RIGHTS, YOU MUST COMPLETE BOTH SIDES OF THE TEAR OFF CARD. As the registered owner of the Subscription Certificate below, you are entitled to subscribe for the number of Preferred Shares of The Gabelli Global Deal Fund (the “Fund”), shown above pursuant to the Primary Subscription Right and upon the terms and conditions and at the Subscription Price for each Preferred Share specified in the Prospectus Supplement relating thereto.The Rights represented hereby include the Over-Subscription Privilege for Rights holders, as described in the Prospectus Supplement.Under the Privilege, any number of additional shares may be purchased by a Rights holder if such shares are available and the holder’s Primary Subscription Rights have been fully exercised to the extent possible. Registered owners of the Fund’s common shares will receive their primary and over-subscription shares via an uncertificated share credit to their existing accounts.Confirmation statements for primary share subscriptions reflecting uncertificated share credits will be delivered as soon as practicable after receipt of the required completed Subscription Certificate and after full payment has been received and cleared.Confirmation statements for over-subscription share subscriptions reflecting uncertificated share credits will be delivered as soon as practicable after the Expiration Date and after all allocations have been effected. THE SUBSCRIPTION RIGHT IS TRANSFERABLE Payment must be in United States dollars.Only money orders or checks drawn on a bank located in the continental United States and made payable to The Gabelli Global Deal Fund will be accepted.Please reference your rights card control number on your check, money order or notice of guaranteed delivery. VOID IF NOT RECEIVED BY THE SUBSCRIPTION AGENT BEFORE 5:00 P.M. EASTERN TIME ON THE EXPIRATION DATE THE GABELLI GLOBAL DEAL FUND SUBSCRIPTION RIGHTS FOR PREFERRED SHARES (Complete appropriate section on reverse side of this form) The registered owner of this Subscription Certificate named below, or assigns, is entitled to the number of Rights shown above to subscribe for the Preferred Shares of The Gabelli Global Deal Fund (the "Fund"), in the ratio of one Preferred Share for each ten Rights, pursuant to the Primary Subscription Right and upon the terms and conditions and at the price for each Preferred Share specified in the Prospectus Supplement relating thereto.The Rights represented hereby include the Over-Subscription Privilege for Record Date Shareholders only, as described in the Prospectus Supplement.Under this Privilege, any number of additional shares may be purchased by a Record Date Shareholder if such shares are available and the owner's Primary Subscription Rights have been fully exercised to the extent possible and the pro rata allocation requirements have been satisfied.Registered owners of the Fund’s common shares will receive their primary and over-subscription shares via an uncertificated share credit to their existing accounts.Confirmation statements for primary share subscriptions reflecting uncertificated share credits will be delivered as soon as practicable after receipt of the required completed Subscription Certificate and after full payment has been received and cleared.Confirmation statements for over-subscription share subscriptions reflecting uncertificated share credits will be delivered as soon as practicable after the Expiration Date and after all allocations have been effected.Any refund in connection with an over-subscription will be delivered as soon as practicable after the Expiration Date and after all allocations have been effected.The Subscription Certificate may be transferred in the same manner and with the same effect as in the case of a negotiable instrument payable to specific persons, by duly completing and signing the assignment on the reverse side hereof.To subscribe pursuant to the Primary Subscription Right, ten Rights and the Subscription Price are required for each Preferred Share.To subscribe for additional Preferred Shares pursuant to the Over-Subscription Privilege, the Subscription Price is required for each Preferred Share, subject to the terms of the Over-Subscription Privilege as described in the Prospectus Supplement.Payment of $50.00 per Preferred Share must accompany the Subscription Certificate.See reverse side of forms. Cusip36245G111 Control Number Number of Rights Issued Maximum Number of Eligible Shares under Subscription To subscribe for your primary shares please complete line "A" on the card below. Example: 99 shares 99 rights (99 rights will be AUTOMATICALLY rounded up to 100 rights, the nearest number of rights divisible by ten) 100 rights divided by 10 10 primary shares The maximum number of primary subscription shares would be 10. A.10x $50.00 $500 (No. of shares) If you are not subscribing for your full Primary Subscription, check box "D" below and we will attempt to sell any remaining unexercised Rights. To subscribe for any over-subscription shares please complete line "B" below. Please Note:Only Record Date Shareholders who have exercised their Primary Subscription in full may apply for shares pursuant to the Over-Subscription Privilege. Payment of Shares: Full payment for both the primary and over-subscription shares or a notice of guaranteed delivery must accompany this subscription.Please reference your rights card control number on your check, money order or notice of guaranteed delivery. If the aggregate Subscription Price paid by a Record Date Shareholder is insufficient to purchase the number of Preferred Shares that the holder indicates are being subscribed for, or if a Record Date Shareholder does not specify the number of Preferred Shares to be purchased, then the Record Date Shareholder will be deemed to have exercised first, the Primary Subscription Right (if not already fully exercised) and second, the Over-Subscription Privilege to purchase Preferred Shares to the full extent of the payment rendered.If the aggregate Subscription Price paid by a Record Date Shareholder exceeds the amount necessary to purchase the number of Preferred Shares for which the Record Date Shareholder has indicted an intention to subscribe, then the Record Date Shareholder will be deemed to have exercised first, the Primary Subscription Right (if not already fully exercised) and second, the Over-Subscription Privilege to the full extent of the excess payment tendered. Expiration Date February 2, 2009 (unless extended) PLEASE FILL IN ALL APPLICABLE INFORMATION To: [ ] By Mail: P.O. Box 43078 Providence, RI 02940-30278 By Overnight Courier: [ ] By Hand: A. Primary Subscription x$50.00 $ E. Sell any Remaining Rightso (10 Rights 1 share)(No. of Shares) (Purchase Price) B. Over-Subscription Privilege x$50.00 $ (1) F. Sell all of my Rights o (Shares)(Purchase Price) C. Amount of Check Enclosed $ (or amount in notice of guaranteed delivery) (1) The Over-Subscription Privilege can be exercised only by a Record Date Stockholder, as described in the Prospectus, and only if the Rights initially issued to him are exercised to the fullest extent possible. D. IF YOU CURRENTLY PARTICIPATE IN THE FUND'S AUTOMATIC DIVIDEND REINVESTMENT AND CASH PURCHASE PLAN AND WISH TO RECEIVE A CERTIFICATE, CHECK HEREo SECTION 1.TO SUBSCRIBE: I hereby irrevocably subscribe for the face amount of Preferred Stock indicated as the total of A and B hereon upon the terms and conditions specified in the Prospectus relating thereto, receipt of which is acknowledged. I hereby agree that if I fail to pay for the shares of Preferred Stock for which I have subscribed, the Fund may exercise any of the remedies set forth in the Prospectus. TO SELL: If I have checked either the box on line E or on line F, I authorize the sale of Rights by the Subscription Agent according to the procedures described in the Prospectus. SECTION 2. TO TRANSFER RIGHTS (except pursuant to E or F above): For value received, of the Rights represented by the Subscription Certificate are assigned to: (Print Full Name of Assignee) (Print Full Address) Signature(s) of Assignee(s) Signature(s) of Subscriber(s) Address for delivery of Shares if other than that shown on front If permanent change of address, check hereo Please give your telephone number: () Please give your e-mail address: IMPORTANT:The Signature(s) must correspond in every particular, without alteration, with the name(s) as printed on your Subscription Certificate. Your signature must be guaranteed by: a) a commercial bank or trust company or b) a member firm of a domestic stock exchange or c) a savings bank or credit union. Signature (Name of Bank or Firm) Guaranteed By: (Signature of Officer and Title)
